

117 HR 5483 IH: Informing Veterans on Education for Transitioning Servicemembers Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5483IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Gonzalez of Ohio (for himself and Mr. Allred) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to regularly promote programs under chapter 31 of such title.1.Short titleThis Act may be cited as the Informing Veterans on Education for Transitioning Servicemembers Act or the Informing VETS Act.2.Information campaign regarding Veteran Readiness and Employment ProgramSection 3116 of title 38, United States Code, is amended by adding at the end the following new subsection:(c)The Secretary shall regularly promote programs under this chapter by—(1)sending a letter to each veteran entitled to such a program that explain educational benefits of such programs; and(2)providing a side-by-side comparison of benefits between such programs and educational assistance under chapter 33 of this title—(A)with each letter under paragraph (1); and(B)on a publicly accessible website of the Department..